DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
	The amendments and arguments and affidavit dated 11/2/20 are acknowledged. 
Previously, Group II and the species of R-roscovitine and subject in need of suppressing ACTH and/or corticosterone levels in ACTH-secreting pituitary adenoma were elected.
	Claims 2-6 and 8-16 have been cancelled.
	Claims 1, 7 and 17-22 are being examined.

Priority
This application is a 371 of PCT/US11/59151 11/03/2011 which claims benefit of 61/409,756 11/03/2010 and claims benefit of 61/483,223 05/06/2011.

Claim Rejections - 35 USC § 103
	The previous rejection of claims 1, 7 and 17-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClue et al. (‘In vitro and in vivo antitumor properties of the cyclin dependent kinase inhibitor CYC202 (R-roscovitine)’ Int. J. Cancer v102 2002 pages 463-468; first cited 7/31/13; ‘McClue’) in view of Roussel-Gervais et al. (‘Cooperation between cyclin E and p27Kip1 in pituitary tumorigenesis’ Molecular Endocrinology v24 2010 pages 1835-1845; first cited 7/31/13; ‘Roussel-Gervais’) in view of Xin et al. (‘Cdk5 and trio modulate endocrine cell exocytosis’ Journal of Cell Science v117 2004 pages 4739-4748; first cited 11/9/15; ‘Xin’) is 

	The rejection set forth below is maintained from the previous office action.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClue et al. (‘In vitro and in vivo antitumor properties of the cyclin dependent kinase inhibitor CYC202 (R-roscovitine)’ Int. J. Cancer v102 2002 pages 463-468; first cited 7/31/13; ‘McClue’) in view Jordan et al. (‘Cyclin D and cyclin E expression in normal and adenomatous pituitary’ European Journal of Endocrinology v143 2000 pages R1-R6; cited with IDS 7/31/13; ‘Jordan’) in view of Xin et al. (‘Cdk5 and trio modulate endocrine cell exocytosis’ Journal of Cell Science v117 2004 pages 4739-4748; first cited 11/9/15; ‘Xin’). 
McClue teach that cyclin-dependent kinases (CDKs) are key regulators in the process of cell cycle progression and that CDK2 in combination with cyclin E is responsible for normal progression from G1 into S phase (page 463 first paragraph after abstract). McClue teach that R-roscovitine (CYC202) is an inhibitor of kinase activity (Table 1 on page 465) and is a potent inhibitor of recombinant CDK2/cyclin E kinase activity (abstract on page 463 and table 1 on page 465). McClue teach that R-roscovitine comes from a class of compounds that have been shown to block proliferation of various tumour types in cell culture (page 463 paragraph connecting columns 1-2). McClue teach that R-roscovitine had cytotoxicity in a panel of 19 human tumour cell lines as well as in non-proliferating cells (Table 2 on page 465). McClue teach that in mice and in a xenograft that R-roscovitine induced significant antitumour effect and reduction in tumour growth (abstract). McClue teach that the compound was synthesized (page 463 section ‘Test compounds’) and was prepared in compositions with DMSO (page 464 first 2 paragraphs). McClue teach that Phase I clinical trials are underway and the results reported will guide the administration in man (page 468 last paragraph before references).
McClue does not expressly teach treating mammals with Cushing’s disease as recited in claim 1.

Xin teach that hormone secretion by pituitary cells is decreased by roscovitine (first sentence on page 4739). Xin teach roscovitine exerted an inhibitory effect on barium-stimulated exocytosis of ACTH (page 4741-4742 connecting paragraph; figure 2 specifically figure 2c n page 4742 and figure 8 on page 4747). Xin mentions corticotrope tumor cells (AtT-20) (page 4739 last paragraph) as a cell type used in one of the assays (page 4740 first paragraph of 2nd column).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of McClue to use roscovitine for particular applications related to inhibition of CDK2/cyclin E and blocking proliferation of tumor cells because McClue teach that R-roscovitine (CYC202) is an inhibitor of kinase activity (Table 1 on page 465) and is a potent inhibitor of recombinant CDK2/cyclin E kinase activity (abstract on page 463 and table 1 on page 465). Further, McClue teach that R-roscovitine comes from a class of compounds that have been shown to block proliferation of various tumour types in cell culture (page 463 paragraph connecting columns 1-2) and teach that R-roscovitine had cytotoxicity in a panel of 19 human tumour cell lines as well as in non-proliferating cells (Table 2 on page 465). Since Jordan investigated expression of cyclin E in pituitary tumors (abstract on page R1) and teach that 
One would have had a reasonable expectation of success since McClue teach R-roscovitine is a potent inhibitor of recombinant CDK2/cyclin E kinase activity (abstract on page 463 and table 1 on page 465). McClue teach that R-roscovitine comes from a class of compounds that have been shown to block proliferation of various tumour types in cell culture (page 463 paragraph connecting columns 1-2). McClue teach that R-roscovitine had cytotoxicity in a panel of 19 human tumour cell lines as well as in non-proliferating cells (Table 2 on page 465). Further, Xin teach that hormone secretion by pituitary cells is decreased by roscovitine (first sentence on page 4739).
In relation to the agent and the providing and administering steps of claims 1 and 20-22, McClue teach the preparation of a composition consisting of R-roscovitine (page 463 section ‘Test compounds’, page 464 section ‘MIT cytotoxicity assay’ and Table 2). Further, McClue 
In relation to the patient populations and effective amounts as recited in claims 1, 7, 17-19 and 22, Jordan investigated expression of cyclin E in pituitary tumors (abstract on page R1) and teach that cyclin E was increased in corticotroph tumors from patients with Cushing’s disease (abstract on page R1) and recognize patients with ACTH-secreting tumors (page R2 paragraph connecting columns 1-2). McClue teach that R-roscovitine comes from a class of compounds that have been shown to block proliferation of various tumour types in cell culture (page 463 paragraph connecting columns 1-2). McClue teach that R-roscovitine had cytotoxicity in a panel of 19 human tumour cell lines as well as in non-proliferating cells (Table 2 on page 465). McClue teach that in mice and in a xenograft that R-roscovitine induced significant antitumour effect and reduction in tumour growth (abstract). When a tumor stops growing or is killed the overall result would be a suppression of levels as compared to proliferating cells. Further, Xin teach that hormone secretion by pituitary cells is decreased by roscovitine (first sentence on page 4739). Xin teach roscovitine exerted an inhibitory effect on barium-stimulated exocytosis of ACTH (page 4741-4742 connecting paragraph; figure 2 specifically figure 2c n page 4742 and figure 8 on page 4747). Since McClue teach that R-roscovitine had cytotoxicity in a panel of 19 human tumour cell lines as well as in non-proliferating cells (Table 2 on page 465) and teach that Phase I clinical trials are underway and the results reported will guide the administration in man (page 468 last paragraph before references) one would have been motivated to administer to humans. Further, MPEP 2145 II states ‘The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention’ and MPEP 2141.02 V states ‘a compound and all its properties 

Response to Arguments - 103
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
	Although applicants refer to challenges in drug development, preclinical testing and pharmacotherapy, as set forth in MPEP 2143.02 obviousness does not require absolute predictability. Further, instant claim 1 recites effective amounts which is defined (page 9 first complete paragraph) as capable of achieving beneficial results and thus does not require complete prevention or eradication. Further, McClue teach that R-roscovitine comes from a class of compounds that have been shown to block proliferation of various tumour types in cell culture (page 463 paragraph connecting columns 1-2). McClue teach that R-roscovitine had cytotoxicity in a panel of 19 human tumour cell (Table 2 on page 465). McClue teach that in mice and in a xenograft that R-roscovitine induced significant antitumour effect and reduction in tumour growth (abstract) and teach that Phase I clinical trials are underway (page 468 last paragraph before references)
Although applicants argue that references alone do not teach all of the limitations, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Although applicants argue that Xin does not teach inhibiting ACTH expression or cyclin E expression and Jordan does not teach that inhibiting cyclin E overexpression would inhibit hormone expression, one of the active steps as recited in claim 1 is ‘administering’. With respect to the outcome of the administering, MPEP 2145 II states ‘The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention’ and MPEP 2141.02 V states ‘a compound and all its properties are inseparable’. In the instant case, the active agent used is R-roscovitine. In fact, claims 1 and 22 use the closed language ‘consisting of’. Since the prior art teach R-roscovitine and suggest administration to particular patient populations the compound would function as claimed. The references discussed in detail above relate to the administration of R-Roscovitine (McClue) as well as additional information about specific patients (Jordan) and details about the functionality of R-Roscovitine (Xin).
Although the claims refer to particular outcomes, MPEP 2144 IV recognizes that the reason to modify the reference may suggest what the inventor has done for a different purpose and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the applicant. In the instant case, McClue teach that R-roscovitine comes from a class of compounds that have been shown to block proliferation of various tumour types in cell culture (page 463 paragraph connecting columns 1-2). McClue teach that R-roscovitine had cytotoxicity in a panel of 19 human tumour cell (Table 2 on page 465). McClue teach that in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658